United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q  [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to CHINA DIGITAL MEDIA CORPORATION (Exact name of small business issuer as specified in its charter) Nevada 13-3422912 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2505-06, 25/F, Stelux House, 698 Prince Edward Road E. Kowloon, Hong Kong (Address of principal executive offices) (011) 852-2390-8600 (Issuer's telephone number) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo  Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesNo  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer []Accelerated filer [ ] Non-accelerated filer []Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No x Number of shares of common stock outstanding as of November 3, 2010: 42,706,363 Number of shares of preferred stock outstanding as of November 3, 2010: 1,875,000 CHINA DIGITAL MEDIA CORPORATION INDEX TO FORM 10-Q Page No. PART I Item 1. Financial Statements Condensed Consolidated Balance Sheet - September 30, 2010 (unaudited) 3 Condensed Consolidated Statements of Operations And Comprehensive Income - Nine months Ended September 30, 2010 and 2009 (unaudited) 4 Condensed Consolidated Statements of Cash Flows - Nine months Ended September 30, 2010 and 2009 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 - 9 Item 2. Management's Discussion and Analysis of Financial Condition And Results of Operations 10 Item 4. Controls and Procedures 12 PART II Item 1. Legal Proceedings 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. Reserved 13 Item 5. Other Information 13 Item 6. Exhibits 13 Signatures 14 2 ITEM 1. FINANCIAL STATEMENTS CHINA DIGITAL MEDIA CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2010 (UNAUDITED) ASSETS September 30, 2010 December 31, 2009 (Unaudited) (Audited) CURRENT ASSETS Cash and cash equivalents $ $ Restricted cash Accounts receivable, net of allowances Inventories, net Other receivables and prepaid expenses Due from a related company Deferred tax asset Total Current Assets INTANGIBLE ASSETS, NET of impairment of $3,996,595 PROPERTY AND EQUIPMENT, NET of impairment of $7,777,071 TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Convertible debentures, net of discount $ $ Bank loans Accounts payable Other payables and accrued liabilities Due to directors Due to a stockholder Due to related companies Business and other tax payable Income tax payable Total Current Liabilities LONG TERM LIABILITIES Convertible debentures, net of discount - Accounts payable Total Long Term Liabilities COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' EQUITY Series A convertible preferred stock ($0.001 par value, 40,000,000 shares authorized,1,875,000 shares issued and outstanding as of September 30, 2010 and December 31, 2009) Common stock ($0.001 par value, 500,000,000 shares authorized, 42,706,363 shares issued and outstanding as of September 30, 2010 and December 31, 2009) Additional paid-in capital Retained earnings Unappropriated ) ) Appropriated Accumulated other comprehensive income Total Stockholders' Equity ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 CHINA DIGITAL MEDIA CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2010 and 2009 (UNAUDITED) For the three months ended For the nine months ended September 30 September 30 NET SALES Revenue from digitalization of television signals $ Revenue from television advertising Revenue from software development - - COST OF SALES Cost of Sales - digitalization of television signals ) ) ) Depreciation - digitalization of television signals ) ) Cost of Sales - television advertising ) GROSS PROFIT OPERATING EXPENSES Selling, general and administrative expenses ) Impairment loss of tangible assets ) - ) - Depreciation and amortization ) Total Operating Expenses ) (LOSS) INCOME FROM OPERATION ) ) ) OTHER INCOME (EXPENSES) Interest income Other income Interest expense ) Interest paid to related companies and directors ) Other expenses ) Total Other Income, net ) NET (LOSS) INCOME BEFORE TAXES ) ) Income tax (expense) income ) ) NET (LOSS) INCOME ) ) OTHER COMPREHENSIVE INCOME Foreign currency translation loss ) COMPREHENSIVE (LOSS) INCOME $ ) $ $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 4 CHINA DIGITAL MEDIA CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2010 and 2009 (UNAUDITED) CASH FLOWS FROM OPERATING ACTIVITIES Total net loss $ ) $ ) Adjusted to reconcile net loss to cash provided by operating activities: Depreciation-cost of sales Depreciation and amortization Provision for doubtful debts ) - Impairment loss of tangible assets - Changes in operating assets and liabilities (Increase) decrease in: Accounts receivable ) ) Other receivables and prepaid expenses ) Due from a related company - Inventories Increase (decrease) in: Accounts payable ) Other payables and accrued liabilities ) Business tax payable ) ) Income tax payable ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Due to related companies Convertible debentures redeemed ) - Bank loans drawn down ) - Due to a stockholder - ) Due to directors Net cash used in financing activities ) ) EFFECT OF EXCHANGE RATE ON CASH NET INCREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash paid for interest $ $ Cash paid for income tax $ $ - SUPPLEMENTAL DISCLOSURE OF NON-CASH FINANCING ACTIVITIES: No non-cash financing actiivities were noted during the period The accompanying notes are an integral part of these consolidated financial statements. 5 CHINA DIGITAL MEDIA CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2010 (UNAUDITED) NOTE 1 - BASIS OF PRESENTATION AND SIGNIFICANT ACCOUNTING POLICIES (A) Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and pursuant to the rules and regulations of the Securities and Exchange Commission. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, the unaudited condensed consolidated financial statements contain all adjustments consisting only of normal recurring accruals considered necessary to present fairly the Company's consolidated financial position at September 30, 2010, the consolidated results of operations for the nine months ended September 30, 2010 and 2009, and consolidated statements of cash flows for the nine months ended September 30, 2010 and 2009. The consolidated results for the nine months ended September 30, 2010 are not necessarily indicative of the results to be expected for the entire fiscal year ending December 31, 2010. These consolidated financial statement should be read in conjunction with the consolidated financial statements and notes for the year ended December 31, 2009 appearing in the Company's annual report on Form 10-K as filed with the Securities and Exchange Commission. (B) Principles of Consolidation The accompanying unaudited condensed consolidated financial statements for the nine months ended September 30, 2010 include the unaudited financial statements of China Digital Media Corporation (“CDMC”) and its wholly owned or controlled subsidiaries, China Digimedia Holding Limited (“CDHL”), Arcotect (Guangzhou) Limited (“AGL”), Guangdong M-Rider Media Company (“M-Rider”), its 100% variable interest entity (“VIE”) in Guangdong HuaGuang DigiMedia Culture Development Limited (“HuaGuang”), and Arable Media Limited (“Arable”) and Arable (Guangzhou) Limited (“Arable GZ”) (collectively, “the Company”). The accompanying unaudited condensed consolidated financial statements for the nine months ended September 30, 2009 include the financial statements of CDMC and its wholly owned subsidiaries, CDHL, AGL, M-Rider, Arable, Arable GZ and its 100% VIE in HuaGuang. All significant inter-company balances and transactions have been eliminated in consolidation. (C) Revenue Recognition Digitalization of Television Signals The Company entered into an agreement with Nanhai Network Company to assist its subscribers on the conversion of television signals from analog into digital by providing set-top-box (“STB”) and smart cards to the subscribers in Nanhai City on a lease basis. The Company is entitled to a portion of fees payable by the existing subscribers under a subscription agreement entered into between the subscribers and the Nanhai Network Company. Revenue is recognized on a straight line basis in accordance with the terms of the subscription agreement. The Company also sells STB and smart cards to new subscribers. Revenue arising from these services is recognized when the subscriber is invoiced for the STB and smart cards upon the completion of installation works. In addition, the Company is entitled to be reimbursed for its operating expenses from Network Company in accordance to the subscription agreement. Revenue arising from costs reimbursement is recognized when the amounts are duly agreed upon between the Company and Network Company. Television Advertising Sales The Company acts as an advertising agent for certain television channels by selling advertising air time spaces and television program backdrops to customers. The Company's advertising services revenue is derived from billings that are earned when the advertisements are placed and revenue is recognized as the media placements appear. Software Development The Company provides various information technology professional services to its customers based on a negotiated fixed-price time and materials contract. The Company recognizes services-based revenue from all of its contracts when the services have been performed, the customers have approved the completion of the services and invoices have been issued and collectibility is reasonably assured. (D) Property and Equipment Property and equipment are stated at cost, less accumulated depreciation. Expenditures for additions, major renewals and betterments are capitalized and expenditures for maintenance and repairs are charged to expense as incurred. Depreciation is provided on a straight-line basis, less estimated residual value over the assets’ estimated useful lives. The estimated useful lives are as follows: (a) STB and smart cards - 5 years; (b) Motor vehicles - 10 years; and (c) Furniture, fixtures and equipment - 5 and 8 years. Depreciation of STB As required by SAB11:B, depreciation and amortization for property and equipment directly attributed to the generation of revenue are classified under “Cost of Sales”. Accordingly, depreciation of STB and smart cards of the Company is included in “Cost of Sales”. 6 CHINA DIGITAL MEDIA CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2010 (UNAUDITED) (E) Valuation of Financial Instruments Statement of Financial Accounting Standards No. 107, "Disclosure About Fair Value of Financial Instruments," requires certain disclosures regarding the fair value of financial instruments. Fair value of financial instruments is made at a specific point in time, based on relevant information about financial markets and specific financial instruments. As these estimates are subjective in nature, involving uncertainties and matters of significant judgment, they cannot be determined with precision. Changes in assumptions can significantly affect estimated fair values. The carrying value of cash and cash equivalents, accounts receivables (trade and others), accounts payables (trade and related parties) and accrued liabilities approximate their fair value because of the short-term nature of these instruments. The Company places its cash and cash equivalents with what it believes to be high credit quality financial institutions. The Company controls credit risk related to accounts receivable through credit approvals, credit limit and monitoring procedures. The Company routinely assesses the financial strength of its customers and, based upon factors surrounding the credit risk, establishes an allowance, if required, for uncollectible accounts and, as a consequence, believes that its accounts receivable credit risk exposure beyond such allowance is limited. The Company’s major operation is in the PRC, which may give rise to significant foreign currency risks from fluctuations and the degree of volatility of foreign exchange rates between the United States dollars (“US$”) and the Chinese Renminbi (“RMB”). Nevertheless, the Company does not believe that its foreign currency exchange rate fluctuation risk is significant, especially if the PRC government allows only gradual currency fluctuation so as to maintain the relative stability of RMB. The Company accounts for non-hedging contracts that are indexed to, and potentially settled in, its own common stock in accordance with the provisions of Emerging Issues Task Force 00-19, “Accounting for Derivative Financial Instruments Indexed to, and Potentially Settled in, a Company’s Own Stock” (“EITF 00-19”). These non-hedging contracts accounted for in accordance with EITF 00-19 include freestanding warrants to purchase the Company’s common stock as well as embedded conversation features that have been bifurcated from the host contract in accordance with the requirements of SFAS 133, “Accounting for Derivative Instruments and Hedging Activities” (“SFAS 133”). Under certain circumstances that could require the Company to settle these equity items in cash or stock, and without regard to probability, EITF 00-19 could require the classification of all or part of the item as a liability and the adjustment of that reclassified amount to fair value at each reporting period, with such adjustments reflected in the line item of change in valuation of derivative as other income (expenses) in the statements of operations. The Company has issued 4% secured convertible debentures in a face amount of US$3,100,000 which were due and payable in full in 18 months from their issuance. As fixed prices are set for the conversion prices of such convertible debentures and the attached warrants, the Company is in a position to be sure it had adequate authorized shares for the future conversion of convertible debentures and warrants. Therefore, no embedded derivatives and warrants are required to be recorded at fair value and marked-to-market at each reporting period. (F) Recent Accounting Pronouncements FASB Accounting Standards Codification (Accounting Standards Update (“ASU”) 2009-01) In June2009, FASB approved the FASB Accounting Standards Codification (“the Codification”) as the single source of authoritative nongovernmental GAAP. All existing accounting standard documents, such as FASB, American Institute of Certified Public Accountants, Emerging Issues Task Force and other related literature, excluding guidance from the Securities and Exchange Commission (“SEC”), have been superseded by the Codification. All other non-grandfathered, non-SEC accounting literature not included in the Codification has become nonauthoritative. The Codification did not change GAAP, but instead introduced a new structure that combines all authoritative standards into a comprehensive, topically organized online database. The Codification is effective for interim or annual periods ending after September15, 2009, and impacts the Company’s financial statements as all future references to authoritative accounting literature will be referenced in accordance with the Codification. There have been no changes to the content of the Company’s financial statements or disclosures as a result of implementing the Codification during the quarter ended September30, 2009. As a result of the Company’s implementation of the Codification during the quarter ended September 30, 2010, previous references to new accounting standards and literature are no longer applicable. In the current quarter financial statements, the Company will provide reference to both new and old guidance to assist in understanding the impacts of recently adopted accounting literature, particularly for guidance adopted since the beginning of the current fiscal year but prior to the Codification.The adoption of this standard did not have any impact on the Company's results of operations, cash flows or financial positions for the year ended September 30, 2009. Subsequent Events (Included in Accounting Standards Codification (“ASC”) 855 “Subsequent Events”, previously SFAS No. 165 “Subsequent Events”) SFAS No.165 established general standards of accounting for and disclosure of events that occur after the balance sheet date, but before the financial statements are issued or available to be issued (“subsequent events”). An entity is required to disclose the date through which subsequent events have been evaluated and the basis for that date. For public entities, this is the date the financial statements are issued. SFAS No.165 does not apply to subsequent events or transactions that are within the scope of other GAAP and did not result in significant changes in the subsequent events reported by the Company. SFAS No.165 became effective for interim or annual periods ending after June15, 2009 and did not impact the Company’s financial statements. The Company evaluated for subsequent events through the issuance date of the Company’s financial statements. No recognized or non-recognized subsequent events were noted. Determination of the Useful Life of Intangible Assets (Included in ASC 350 “Intangibles — Goodwill and Other”, previously FSP SFAS No.142-3 “Determination of the Useful Lives of Intangible Assets”) FSP SFAS No.142-3 amended the factors that should be considered in developing renewal or extension assumptions used to determine the useful life of a recognized intangible asset under previously issued goodwill and intangible assets topics. This change was intended to improve the consistency between the useful life of a recognized intangible asset and the period of expected cash flows used to measure the fair value of the asset under topics related to business combinations and other GAAP. The requirement for determining useful lives must be applied prospectively to intangible assets acquired after the effective date and the disclosure requirements must be applied prospectively to all intangible assets recognized as of, and subsequent to, the effective date. FSP SFAS No.142-3 became effective for financial statements issued for fiscal years beginning after December15, 2008, and interim periods within those fiscal years. The adoption of FSP SFAS No. 142-3 did not impact the Company’s financial statements. Noncontrolling Interests (Included in ASC 810 “Consolidation”, previously SFAS No.160 “Noncontrolling Interests in Consolidated Financial Statements an amendment of ARB No.51”) SFAS No.160 changed the accounting and reporting for minority interests such that they will be recharacterized as noncontrolling interests and classified as a component of equity. SFAS No.160 became effective for fiscal years beginning after December15, 2008 with early application prohibited. The Company implemented SFAS No.160 at the start of fiscal 2009 and no longer records an intangible asset when the purchase price of a noncontrolling interest exceeds the book value at the time of buyout. Any excess or shortfall for buyouts of noncontrolling interests in mature restaurants is recognized as an adjustment to additional paid-in capital in stockholders’ equity. Any shortfall resulting from the early buyout of noncontrolling interests will continue to be recognized as a benefit in partner investment expense up to the initial amount recognized at the time of buy-in. Additionally, operating losses can be allocated to noncontrolling interests even when such allocation results in a deficit balance (i.e. book value can go negative). The Company presents noncontrolling interests (previously shown as minority interest) as a component of equity on its consolidated balance sheets. Minority interest expense is no longer separately reported as a reduction to net income on the consolidated income statement, but is instead shown below net income under the heading “net income attributable to noncontrolling interests.” The adoption of SFAS No.160 did not have any other material impact on the Company’s financial statements. Consolidation of Variable Interest Entities — Amended (To be included in ASC 810 “Consolidation”, SFAS No.167 “Amendments to FASB Interpretation No. 46(R)”) SFAS No.167 amends FASB Interpretation No.46(R) “Consolidation of Variable Interest Entities regarding certain guidance for determining whether an entity is a variable interest entity and modifies the methods allowed for determining the primary beneficiary of a variable interest entity. The amendments include: (1)the elimination of the exemption for qualifying special purpose entities, (2)a new approach for determining who should consolidate a variable-interest entity, and (3)changes to when it is necessary to reassess who should consolidate a variable-interest entity. SFAS No.167 is effective for the first annual reporting period beginning after November15, 2009, with earlier adoption prohibited. The Company will adopt SFAS No.167 in fiscal 2010 and does not anticipate any material impact on the Company’s financial statements. 7 CHINA DIGITAL MEDIA CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2010 (UNAUDITED) NOTE 2 - SEGMENT INFORMATION The Company operates in four reportable segments; digitalization of television signals, television advertising sales, software development, and investment in television series. The accounting policies of the segments are the same as described in the summary of significant accounting policies. The Company evaluates segment performance based on income from operations. All inter-company transactions between segments have been eliminated on consolidation. As a result, the components of operating income for one segment may not be comparable to another segment. The following is an unaudited summary of our segment information for the nine months ended September 30, 2010 and 2009: Digitalization Investments of Television Television Software in Television Signals Advertising Development Series Total Revenues $ $ $
